           Case 1:18-cv-02871-OTW Document 175 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
CLAY CALLE JARA,                                              :
                                                              :
                         Plaintiff,                           :   18-CV-2871 (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
MANNA 2ND AVENUE LLC, et al.,
                                                              :
                         Defendants.                          :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court will hold a pretrial conference on September 20, 2021 at 10:30 a.m. in

Courtroom 20D of 500 Pearl Street. Immediately following the conference, the parties will meet

with the Court’s Courtroom Technology department in Courtroom 26B (where the trial will

occur). Technology-related questions should be directed to the department. See

https://www.nysd.uscourts.gov/court-tech. All requests to bring electronic devices into the

Courthouse shall be made to Chambers via email, no later than September 16, 2021, using the

“Electronic Devices General Purpose” form found on the Court’s website. See

https://nysd.uscourts.gov/forms/fillable-form-electronic-devices-general-purpose.

         Pursuant to the instructions given at the September 8, 2021 conference:

                   •    By September 15, 2021, Defendants shall file their response to Plaintiff’s

                        motions in limine (ECF 168-174). The response shall update the Court on

                        meet and confer discussions with Plaintiffs regarding the disputes and the
       Case 1:18-cv-02871-OTW Document 175 Filed 09/10/21 Page 2 of 2




                 possibility of Mr. Bello testifying through deposition designation in lieu of live

                 testimony.

             •   By September 17, 2021, the parties shall file revised proposed jury

                 instructions.

             •   By September 17, 2021, the parties shall meet and confer regarding the

                 proposed exhibit list and attempt to resolve all objections thereto. To the

                 extent any objections remain, the parties shall file letter briefs by September

                 17, 2021. By the same date, the parties shall also deliver to the Court three

                 courtesy copies of the exhibit binder, which shall include: (1) all proposed

                 exhibits, including signed stipulation(s) of facts (see ECF 150-1 at 5-7) and (2)

                 letter briefs addressing any outstanding objections thereto.

             •   The parties shall order and review the transcript of the September 8, 2021

                 conference before September 15, 2021. The parties must comply with all

                 instructions made on the record at the September 8th conference, even if

                 not explicitly referenced in this Order.


      SO ORDERED.



                                                          s/ Ona T. Wang
Dated: September 10, 2021                               Ona T. Wang
New York, New York                                      United States Magistrate Judge




                                               2
